Citation Nr: 0303866	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  94-18 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a head injury with headaches, ringing in the 
ears, and occasional double vision.  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Esquire


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to 
September 1992, with evidence of additional service from 
September 1972 to April 1979.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in December 1996.  In a decision dated in May 1999, 
the Board denied a rating in excess of 10 percent for 
residuals of a head injury with headaches and occasional 
double vision and granted a separate 10 percent evaluation 
for tinnitus.  The veteran duly appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Subsequently, in September 2001, the Court vacated 
the Board's May 1999 decision and remanded the case for 
readjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Residuals of a head injury with headaches, ringing of 
ears, and occasional double vision are manifested by 
subjective symptoms in an unexceptional disability picture 
that are and were associated with brain trauma; the record is 
in equipoise as to whether the separate disability of 
tinnitus, which pre-existed the inservice head trauma, is due 
to acoustic trauma rather than brain trauma.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals of a head injury with headaches and 
occasional double vision have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.124a, Diagnostic Code 8045 (2002).

2.  The criteria for a separate 10 percent evaluation for 
tinnitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321, 4.7, 4.87a, Diagnostic 
Code 6260 (2002); Esteban v. Brown, 6 Vet. App. 259 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.) 

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the September 1993 Statement of the Case (SOC), 
and the October 1997 Supplemental Statement of the Case 
(SSOC), the veteran was provided notice of the information, 
medical evidence or lay evidence necessary to substantiate 
the claim on appeal.  The SOC and subsequent SSOC also 
notified the veteran of the pertinent laws and regulations, 
as well as his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, VA and 
private treatment records, and reports of VA and private 
examinations.  The RO completed the development ordered in 
the Board's December 1996 remand.  In this regard, the Board 
notes that the veteran was afforded a VA examination in 
January 1997.  The Board further notes that pursuant to 
additional development requested in April 2002, records 
pertaining to the veteran were received from Dr. S. C.  There 
is no indication that any additional pertinent evidence is 
outstanding.  

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claim, but also as to the obligations of VA 
and the veteran in obtaining evidence.  In this regard, the 
Board particularly notes the RO letter to the veteran in 
August 2002.  This letter not only explained in plain 
language what evidence was needed to substantiate the claim, 
it also explained what the essential contents of that 
evidence must be, and advised the claimant of both what VA 
would do to obtain evidence and what type of evidence he 
should submit on his own behalf.  Hence, the Board concludes 
that the correspondence discussed above demonstrates 
compliance with VA's notification requirements to the extent 
required by law.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002). 

Although the Court's September 2001 Order serves to vacate 
the Board's May 1999 decision in regard to this issue and its 
legal efficacy, the Board's prior discussion nonetheless 
remains a matter of record, and one which was clearly 
provided to the veteran.  Examination of the now-vacated 
decision reveals that the Board clearly articulated the 
relevant law and regulations and discussed these legal 
provisions in the context of the evidence then of record.  In 
other words, through the Board's May 1999 decision, the 
veteran has already had an extensive advisement of the 
evidence that would be required to substantiate this claim.  

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background

Historically, service connection was granted for residuals of 
a head injury with headaches, ringing in the ears and 
occasional double vision by rating decision in May 1993.  
This decision was based on service medical records and a 
report of VA examination in November 1992.  The service 
medical records showed that the veteran sustained multiple 
injuries in a helicopter crash during the invasion of 
Grenada, including a head injury with unconsciousness.  
Records in January 1978 revealed a complaint of chronic 
tinnitus.  At his retirement examination, the veteran 
complained of double vision.

On VA examination in November 1992, the veteran reported 
having headaches and tinnitus.  He indicated that his 
headaches occurred once every three months and were rather 
piercing and severe.  There was also occasional double 
vision.  VA neuropsychiatric examination revealed a diagnosis 
of head injury with residual headache and occasional double 
vision, and VA general medical examination revealed a 
diagnosis that included occasional disturbance of the vision 
in the right eye, subjective, non-disfiguring scar of the 
right orbit, and ringing in both ears.

In September 1996, the veteran testified that he had 
experienced short-term memory loss as a result of the head 
injury he sustained in the helicopter crash in Grenada in 
1983.  See hearing transcript (T.) at pp. 14-15.  He would 
also intermittently experience stammering for a period of 
several seconds.  T. at p. 16.  The veteran's spouse 
described her background as a nurse and her familiarity with 
the veteran's condition.  T. at pp. 17-21.  She noted that 
the veteran would experience momentary disorientation on 
almost a daily basis.  T. at p. 21.  The veteran complained 
of persistent tinnitus.  T. at p. 25.

At a VA social survey in January 1997, the veteran reported 
that his memory had become poor over the previous months and 
he attributed this to traumatic brain disease as a result of 
a head injury he sustained in a helicopter crash in Grenada.  
His wife offered additional examples of the veteran's recent 
forgetfulness.  For the previous one and a half years, the 
veteran operated a consulting firm along with a partner.  
Because of his memory loss, he was having difficulty carrying 
out his duties, and it was the examiner's impression that the 
veteran's head injury had severely diminished his income 
producing capacity.  During the course of the interview, the 
veteran noted the onset of his double vision that he 
reportedly experienced on at least a daily basis.  With the 
veteran complaining of continuing headaches and intermittent 
double vision, he was encouraged to contact his local 
physician.

On VA mental disorders examination in July 1997, the veteran 
indicated that he had had occasional diplopia that was not as 
severe as before, and weekly headaches which were sometimes 
sharp and sometimes dull and steady.  The veteran's wife 
indicated that the veteran had significant problems with 
memory.  Objective examination demonstrated that both remote 
and recent memory appeared to be somewhat impaired.  The 
diagnoses were probable organic mental syndrome that was not 
indicated to be found on psychological testing, closed head 
injury, and headaches secondary to head injury.

On VA visual examination in July 1997, the veteran reported a 
right orbital fracture in October 1982 that had reportedly 
caused diplopia.  Visual acuity on the right was 20/15 and on 
the left, 20/15.  The assessment included occasional diplopia 
secondary to injury in Grenada.

Psychological evaluation conducted at the request of the RO 
in August 1997 revealed the veteran's history of head injury 
in a helicopter crash in Grenada and his then-current work as 
a manager of a publishing company and as the part-owner of a 
company that produced a coating product.  The veteran 
indicated that he was troubled by problems with 
forgetfulness, and the results of tests administer at this 
time were interpreted to be negative for psychiatric 
disorder.  In addition, there was no thought disorganization, 
fragmentation or other deterioration in mental status to 
account for the veteran's neurological complaints (beyond 
very mild histrionic traits).  The diagnostic impression 
included mild histrionic traits.

In September 1998, the veteran testified that since his 
previous hearing there had not been much change as far as his 
double vision and headaches.  T. at p. 4.  Although he was 
not aware of any tinnitus at the time of then-recent 
audiometric examination, he indicated that he continued to 
experience tinnitus on a regular basis.  T. at pp. 4-6.  In 
addition, he would continue to experience double vision at 
the rate of 2 or 3 times a day for which he would close his 
eyes and/or wear glasses.  T. at p. 7.  The double vision 
occurred at about the same frequency as it did at the time of 
the previous hearing.  T. at p. 9.  He also noted that there 
had not been any significant change in the frequency and 
intensity of his headaches that occurred at the rate of one 
or two per week.  T. at p. 9.  The veteran indicated that his 
wife complained that he would play the radio and television 
too loud, and that he was "deaf".  T. at p. 17.

A March 2000 report of neurological consultation from Dr. S. 
C. noted that the veteran was evaluated regarding memory 
fluctuations and forgetfulness due to the inservice head 
trauma.  The veteran reported intermittent blurring of 
vision, sporadic diplopia, ringing in the ears and dizzy 
spells.  He also reported having dull, diffuse headaches with 
varying intensity and intermittent frequency.  An important 
concern listed by Dr. C. was post-concussive syndrome with 
complex partial like spells and headaches.  Follow-up 
examinations by Dr. C. in June 2000 and May 2002 revealed 
similar findings.  

On VA psychiatric examination in October 2002, the veteran 
reported that he felt fine and that he was taking Gabapentin 
which, along with surgery on his sinuses and deviated septum, 
had relieved his headaches.  He did not report a disturbance 
of mood or thinking.  He complained of trouble remembering at 
times, but the examiner noted that this seemed more a problem 
with retrieval as opposed to the inability to retain new 
information.  It was noted that consultation failed to 
illicit any criteria for an Axis I disorder.  The examiner 
found that because the veteran had an excellent military 
career after the accident and had been able to complete 
undergraduate and graduate degrees, along with his current 
successful career in a competitive environment, he had 
little, if any residual loss of faculties secondary to his 
closed head injury of 1983.  Mental status evaluation 
revealed no abnormalities.  

On VA psychological testing in October and November 2002, the 
veteran reported that for several years after the helicopter 
crash he had headaches every two or three days.  He reported 
having double vision for three to five weeks after the 
accident.  He described having memory problems.  He stated 
that he was employed in civil service working on Fort Bragg.  
He developed training programs for the Special Operations.  
He had held the job for three years.  When asked to what 
extent his headaches and memory problems interfered with his 
job, he replied "not much."  He did state that his memory 
deficits caused him problems when he was rushed, but because 
he worked with important agencies he had to focus.  He stated 
that his headaches had reduced significantly since being 
prescribed Neurontin a few years ago.  He had sinus surgery 
in August 2002 and his headaches became even less frequent.  
He reported having a headache once every three weeks.  The 
examiner concluded that based on the veteran's reported 
psychological history, presenting symptoms and current test 
results, he did not meet the diagnostic criteria for any Axis 
I disorder.  The examiner noted that neither the veteran's 
cited memory problems nor the areas of weakness found through 
testing had had a negative impact on his functioning.  In 
fact, the veteran had thrived since the helicopter accident, 
earning several distinctions while in the military, 
completing a bachelor's and master's degree, and working in a 
competitive, high stress occupation.  

On VA brain and spinal cord examination in December 2002, the 
veteran denied any recent functional impairments.  He 
indicated that he had missed two days of work in the past 90 
days due to headaches.  He reported that his headaches were 
well managed on Gabapentin and since sinus surgery.  He also 
reported rare dizziness, with rapid movements.  Physical 
examination revealed no observed motor tremors, loss of 
coordination, antalgic gait, or loss of strength.  There was 
no functional impairment of the peripheral and autonomic 
systems.  On eye examination, he denied any double vision 
since weeks after the injury.  He was able to read 12 font 
print at 14 inches.  He wore glasses.  The diagnosis was 
closed head injury in 1983 with no major motor, sensory, or 
cognitive impairment.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

The veteran's disability is evaluated as 10 percent disabling 
under Diagnostic Code 8045.  Under this code, purely 
subjective complaints such as headaches, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, DC 8045.

Diagnostic Code 6260 provides a 10 percent evaluation for 
tinnitus which is persistent as a symptom of head injury, 
concussion or acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic 
Code 6260.  This 10 percent evaluation is the maximum 
schedular rating available under this code.

A review of the evidence of record reveals that the veteran's 
residuals of a head injury with headaches, ringing of ears, 
and occasional double vision have and continue to be related 
to the veteran's brain trauma in service.  The positive 
evidence in support of the claim comprises primarily the 
veteran's own evidentiary assertions concerning his symptoms, 
the comments by the individual who performed the social 
survey and testimony by the veteran's spouse who is a nurse 
and thus has some medical credentials.  The VA examination in 
July 1997 resulted in a diagnosis of probable organic mental 
syndrome; however, psychological testing has failed to 
confirm an organic mental disorder or a psychiatric disorder 
(apart from mild histrionic traits).  VA psychiatric and 
psychological examinations in October and November 2002 found 
no evidence of a mental disorder.  

The Board has no doubt about the good faith of the evidence 
offered in support of the claim by the veteran and his 
spouse, and has also noted that the social survey 
incorporated an opinion that the head injury had severely 
diminished the veteran's income producing capacity.  The 
schedular criteria, however, require that there must be 
something more than subjective complaints to support a rating 
in excess of 10 percent under Diagnostic Code 8045.  In other 
words, the evidence as to subjective manifestations, 
including the testimony and the social survey, is not 
sufficient by itself to support a higher rating.  
Accordingly, in light of the lack of a diagnosis of multi-
infarct dementia associated with brain trauma, or objective 
support for the subjective complaints, the Board is precluded 
from consideration of a rating in excess of 10 percent under 
Diagnostic Code 9304, and the residuals of headache and 
occasional double vision must be rated at 10 percent and no 
more.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  As a 
consequence, the Board finds that further remand of this 
issue for further consideration on the part of the RO of both 
the old and new criteria for dementia due to brain trauma 
under Karnas v. Derwinski, 1 Vet. App. 308 (1991), is not 
necessary since the medical evidence of record does not 
warrant consideration of either the old or new criteria for 
any rating in excess of 10 percent.

On the other hand, the record reveals a diagnosis of tinnitus 
prior to the veteran's head injury and although subsequent VA 
examinations have not distinguished this disability from the 
veteran's brain trauma, they have also not specifically 
related it as secondary to the veteran's in-service head 
injury for which he is now being compensated under Code 8045.  
In addition, the Board notes that Diagnostic Code 6260 
provides for a 10 percent rating for tinnitus which is 
persistent as a symptom of head injury, concussion or 
acoustic trauma, and it has been held that it is possible for 
a veteran to have separate and distinct manifestations from 
the same injury and that separate ratings could be assigned, 
unless the conditions constitute the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Therefore, resolving any 
doubt in the veteran's favor as to whether the veteran's 
tinnitus is a manifestation of separate and distinct 
disability, the Board finds that the record does justify the 
granting of a 10 percent evaluation for tinnitus.  38 C.F.R. 
§ 4.7.  

There is also no basis for an increased evaluation under 38 
C.F.R. § 3.321.  As to the disability picture presented, the 
Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).  More specifically, the record does not reflect 
any recent or frequent hospital care, and any interference in 
employment in this case is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.  The veteran, himself, during VA examinations in 
2002 denied that his service-connected disability interfered 
with his employment.  Although the veteran has indicated that 
he has daily problems associated with short-term memory, 
occasional double vision, and headaches, the 10 percent 
rating currently assigned accounts for what is considered the 
average impairment of earning capacity for veterans with this 
type of disability.  In sum, the regular schedular criteria 
are shown to provide adequate compensation in this case, and 
consequently, a higher rating on an extraschedular basis is 
not warranted.

With respect to the granting of a 10 percent rating for 
tinnitus, it should be noted that when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the favorable action granting a 
separate 10 percent rating for tinnitus is not prejudicial.

The Board further notes that this determination is based not 
only upon the current level of the veteran's residuals of a 
head injury, but on the level of disability at the time of 
the veteran's disagreement with the initial evaluation 
assigned to this disability in May 1993.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Should the severity of this 
disability increase in the future, he may apply for an 
increased rating.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a head injury with headaches and occasional 
double vision is denied.  

A separate 10 percent rating for tinnitus is granted, subject 
to the applicable laws and regulations concerning the payment 
of monetary benefits.  



	                        
____________________________________________
	RICHARD B. FRANK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

